Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
Applicant’s Response
In the response date 03/01/2020, the Applicant amended claims 1 and 11, and argued against the RCE Final rejection dated 11/30/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 3-7, 10-11, 13-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wadekar (U.S 2014/0256604) in view of Li (U.S 2010/0331223).
Regarding Claim 1, Wadekar discloses an aqueous composition (Abstract; Page 4, [0047]) comprising:
water (Abstract; Page 4, [0047]); and
a viscoelastic diverting acid comprising hydrochloric acid (HCl) (Abstract; Page 4, [0047]; Page 8, [0135], lines 1-10; Page 9, [0148]; [0165]; paragraph [0168], lines 1-7; [0169]; [0171], lines 1-3) and a zwitterionic viscoelastic surfactant (VES) (Abstract; Page 4, [0047]; Page 10, paragraphs [0182]-[01184]; [0187]-[0188]).
Wadekar, however, fails to expressly disclose a water-soluble acid retarding agent comprising at least one salt compound and urea or a urea derivative, in an amount between about 1 wt% and about 40wt%, wherein, the aqueous composition has a retardation factor of about 3 to about 11.

Li teaches the methods above of including a water-soluble acid retarding agent comprising at least one salt compound and urea or a urea derivative (Abstract; Page 1, [0010]; Page 4, paragraph [0043]; Page 5, paragraphs [0049]-[0050] [Wingdings font/0xE0] The water-soluble acid retarding agent can be a salt, such as magnesium chloride), and wherein the water-soluble acid retarding agent is present in an amount between about 1 wt% and about 40wt% (Abstract; Page 3, [0031], lines 1-11; Page 5, paragraph [0049]) for the purpose of increasing the ionic strength of the composition and viscosifying the fluids in order to treat a subterranean formation of a wellbore the aqueous composition has a retardation factor of about 3 to about 11 as claimed.  In order for the aqueous composition to exhibit a retardation factor, the aqueous composition must comprise a retarding agent.  Since Wadekar in view of Li teaches the same composition as instantly claimed (an aqueous composition comprising a water-soluble acid retarding agent at a specific concentration), the water-soluble acid retarding agent of Li would inherently act in the same manner as claimed, i.e., it will provide the aqueous composition with a retardation factor of about 3 to about 11.  If there is any difference between the aqueous composition/fluid of Li and that of the instant claims, the difference would have been minor and obvious insofar as because "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D FNewfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wadekar to incorporate a water-soluble acid retarding agent at a specific concentration, as taught by reference Li, because doing so would help increase the ionic strength of the composition and increase the viscosity of the fluids in order to treat a subterranean formation downhole.


ii) an anion selected from the group consisting of fluoride, chloride, bromide, iodide, sulfate, bisulfate, sulfite, bisulfite nitrate, alkanesulfonates, arylsulfonates, acetate, formate, and combinations thereof (Abstract; Page 5, [0049], lines 1-24).

Regarding Claim 5, Wadekar fails to expressly disclose the aqueous composition of claim 1, wherein the zwitterionic viscoelastic surfactant has a specific structure in accordance with Formula III as illustrated:
(See structure Formula III on Page 1 of Claims dated 03/05/18)
in which R1 is a hydrocarbyl group that may be branched or straight chained, aromatic, aliphatic or olefinic and contains from about 17 to about 26 carbon atoms and may include an amine; R2 is hydrogen or an alkyl group having from 1 to about 4 carbon atoms; R2 is hydrogen or an alkyl group having from 1 to about 4 carbon atoms; R3 is a hydrocarbyl group having from 1 to about 5 carbon atoms; and Y is an electron withdrawing group. 

 (See structure Formula III on Page 1 of Claims dated 03/05/18)
in which R1 is a hydrocarbyl group that may be branched or straight chained, aromatic, aliphatic or olefinic and contains from about 17 to about 26 carbon atoms and may include an amine; R2 is hydrogen or an alkyl group having from 1 to about 4 carbon atoms; R2 is hydrogen or an alkyl group having from 1 to about 4 carbon atoms; R3 is a hydrocarbyl group having from 1 to about 5 carbon atoms; and Y is an electron withdrawing group (Abstract; Page 3, [0035], lines 1-5; Page 4, [0039], BET-E-40; [0041], lines 1-6; Page 4, [0043], lines 1-15; [0044], lines 1-15; [0045], lines 1-15) for the purpose of forming micelles that form a structure in an aqueous environment in order to provide an overall increased viscosity of the fluid downhole (Abstract; Page 3, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wadekar to include a specific viscoelastic surfactant with the structure showing above, as taught by reference Li, because doing so would help form micelles in an aqueous environment that help contribute to the overall increased viscosity of the fluid downhole.

Regarding Claim 6, Li teaches the aqueous composition of claim 1, wherein the zwitterionic viscoelastic surfactant is erucic amidopropyl dimethyl betaine (Abstract; Page 2, [0013]; Page 4, [0043], lines 1-15; [0044], lines 1-15; [0045], lines 1-15).

Regarding Claim 7, Wadekar discloses the aqueous composition of claim 1, wherein the aqueous composition is in the form of a gel (Abstract; Page 6, paragraphs [0108]-[0110]).

Regarding Claim 11, Wadekar discloses a method, comprising:
providing an aqueous composition comprising (Abstract; Page 4, [0047]):
water (Abstract; Page 4, [0037]);
a viscoelastic diverting acid comprising hydrochloric acid (HCl) (Abstract; Page 4, [0047]; Page 8, [0135], lines 1-10; Page 9, paragraph [0168], lines 1-7; [0169]; [0171], lines 1-3) and a zwitterionic viscoelastic surfactant (VES) (Abstract; Page 4, [0047]; Page 10, paragraphs [0182]-[01184]; [0187]-[0188]); and
treating a formation fluidly coupled to a wellbore with an oilfield treatment fluid comprising the aqueous composition (Abstract; Page 4, [0047]-[0050]; [0065]).

Wadekar, however, fails to expressly disclose a water-soluble acid retarding agent comprising at least one salt compound and urea or a urea derivative in an amount between about 1 wt% and about 40wt%, wherein, the aqueous composition has a retardation factor of about 3 to about 11.

Li teaches the methods above of including a water-soluble acid retarding agent comprising at least one salt compound and urea or a urea derivative (Abstract; Page 1, [0010]; Page 4, paragraph [0043]; Page 5, paragraphs [0049]-[0050] [Wingdings font/0xE0] The water-soluble acid retarding agent can be a salt, such as magnesium chloride), and wherein the water-soluble acid retarding agent is present in an amount between about 1 wt% and about 40wt% (Abstract; Page 3, [0031], lines 1-11; Page 5, paragraph [0049]) for the purpose of increasing the ionic strength of the composition and viscosifying the fluids in order to treat a subterranean formation of a wellbore the aqueous composition has a retardation factor of about 3 to about 11 as claimed.  In order for the aqueous composition to exhibit a retardation factor, the aqueous composition must comprise a retarding agent.  Since Wadekar in view of Li teaches the same composition as instantly claimed (an aqueous composition comprising a water-soluble acid retarding agent at a specific concentration), the water-soluble acid retarding agent of Li would inherently act in the same manner as claimed, i.e., it will provide the aqueous composition with a retardation factor of about 3 to about 11.  If there is any difference between the aqueous composition/fluid of Li and that of the instant claims, the difference would have been minor and obvious insofar as because "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D FNewfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wadekar to incorporate a water-soluble acid retarding agent at a specific concentration, as taught by reference Li, because doing so would help increase the ionic strength of the composition and increase the viscosity of the fluids in order to treat a subterranean formation downhole.


ii) an anion selected from the group consisting of fluoride, chloride, bromide, iodide, sulfate, bisulfate, sulfite, bisulfite nitrate, alkanesulfonates, arylsulfonates, acetate, formate, and combinations thereof (Abstract; Page 5, [0049], lines 1-24).

Regarding Claim 15, Wadekar fails to expressly disclose the method of claim 11, wherein the zwitterionic viscoelastic surfactant has a specific structure in accordance with Formula III as illustrated:
(See structure Formula III on Page 1 of Claims dated 03/05/18)
in which R1 is a hydrocarbyl group that may be branched or straight chained, aromatic, aliphatic or olefinic and contains from about 17 to about 26 carbon atoms and may include an amine; R2 is hydrogen or an alkyl group having from 1 to about 4 carbon atoms; R3 is a hydrocarbyl group having from 1 to about 5 carbon atoms; and Y is an electron withdrawing group.
 (See structure Formula III on Page 1 of Claims dated 03/05/18)
in which R1 is a hydrocarbyl group that may be branched or straight chained, aromatic, aliphatic or olefinic and contains from about 17 to about 26 carbon atoms and may include an amine; R2 is hydrogen or an alkyl group having from 1 to about 4 carbon atoms; R2 is hydrogen or an alkyl group having from 1 to about 4 carbon atoms; R3 is a hydrocarbyl group having from 1 to about 5 carbon atoms; and Y is an electron withdrawing group (Abstract; Page 3, [0035], lines 1-5; Page 4, [0039], BET-E-40; [0041], lines 1-6; Page 4, [0043], lines 1-15; [0044], lines 1-15; [0045], lines 1-15) for the purpose of forming micelles that form a structure in an aqueous environment in order to provide an overall increased viscosity of the fluid downhole (Abstract; Page 3, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wadekar to include a specific viscoelastic surfactant with the structure showing above, as taught by reference Li, because doing so would help form micelles in an aqueous environment that help contribute to the overall increased viscosity of the fluid downhole.

Regarding Claim 16, Li teaches the method of claim 11, wherein the zwitterionic viscoelastic surfactant is erucic amidopropyl dimethyl betaine (Abstract; Page 2, [0013]; Page 4, [0043], lines 1-15; [0044], lines 1-15; [0045], lines 1-15).

Regarding Claim 17, Wadekar discloses the method of claim 11, wherein the aqueous composition is in the form of a gel (Abstract; Page 6, paragraphs [0108]-[0110]).

Regarding Claim 21, Li teaches the aqueous composition of claim 1, wherein the water-soluble acid retarding agent comprises magnesium chloride (MgCl2) (Abstract; Page 5, [0049]).

Regarding Claim 23, Li teaches the method of claim 11, wherein the water-soluble acid retarding agent comprises magnesium chloride (MgCl2) (Abstract; Page 5, [0049]).




Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wadekar (U.S 2014/0256604) in view of Li (U.S 2010/0331223), and further in view of Milne (U.S 2010/0022418).
Regarding Claim 8, Li/Wadekar fail to disclose/teach the aqueous composition of claim 7, having a lower viscosity at a pH below about 0 as compared to a viscosity of an equivalent aqueous composition that does not contain the water-soluble acid retarding agent.
Milne teaches the aqueous composition of claim 7, having a lower viscosity at a pH below about 0 as compared to a viscosity of an equivalent aqueous composition that does not contain the water-soluble acid retarding agent (Abstract; Page 2, [0013], lines 8-12; [0014], lines 1-5; [0016], lines 1-4; [0017], lines 1-10; Page 4, [0045], lines 1-8; Page 5, [0054]; Page 7, paragraphs [0070]-[0076]) for the purpose of adding a viscoelastic surfactant at specific temperature and concentrations to increase the viscosity and to define a viscosity profile of the treatment fluid.
Li/Wadekar wherein the aqueous composition has a lower viscosity at a pH below about 0 as compared to a viscosity of an equivalent aqueous composition that does not contain the water-soluble acid retarding agent, as taught by Milne, because doing so would allow the added viscoelastic surfactant to increase the viscosity and define a viscosity profile of the treatment fluid downhole.

Regarding Claim 9, Li/Wadekar fail to disclose/teach the aqueous composition of claim 1, having a viscosity, at temperatures between about 70°F to about 200°F and a pH above about 3, which is higher than the viscosity of an equivalent aqueous composition which does not contain the water-soluble acid retarding agent.
Milne teaches the aqueous composition of claim 1, having a viscosity, at temperatures between about 70°F to about 200°F and a pH above about 3, which is higher than the viscosity of an equivalent aqueous composition which does not contain the water-soluble acid retarding agent (Abstract; Page 2, [0013], lines 8-12; [0014], lines 1-5; [0016], lines 1-4; [0017], lines 1-10; Page 4, [0045], lines 1-8; Page 5, [0054]; Page 6, [0061], lines 1-7; [0065], lines 1-14; Page 7, paragraphs [0070]-[0076]) for the purpose of adding a viscoelastic surfactant at specific temperature and concentrations to increase the viscosity and to define a viscosity profile of the treatment fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Li/Wadekar wherein the aqueous composition has a specific viscosity at a specific pH and temperature as compared to a viscosity of an equivalent aqueous composition that does not contain the water-soluble acid retarding agent, as taught by Milne, because doing so would allow the added viscoelastic surfactant to increase the viscosity and define a viscosity profile of the treatment fluid downhole.

Regarding Claim 18, Li/Wadekar fail to disclose/teach the method of claim 11, wherein the aqueous composition has a lower viscosity at a pH below about 0 as compared to a viscosity of an equivalent aqueous composition which does not contain the water-soluble acid retarding agent.
Milne teaches the method of claim 11, and having a lower viscosity at a pH below about 0 as compared to a viscosity of an equivalent aqueous composition that does not contain the water-soluble acid retarding agent (Abstract; Page 2, [0013], lines 8-12; [0014], lines 1-5; [0016], lines 1-4; [0017], lines 1-10; Page 4, [0045], lines 1-8; Page 5, [0054]; Page 7, paragraphs [0070]-[0076]) for the purpose of adding a viscoelastic surfactant at specific temperature and concentrations to increase the viscosity and to define a viscosity profile of the treatment fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Li/Wadekar wherein the aqueous composition has a lower viscosity at a pH below about 0 as compared to a viscosity of an equivalent aqueous composition that does not contain the water-soluble acid retarding agent, as taught by Milne, because doing so would allow the added viscoelastic surfactant to increase the viscosity and define a viscosity profile of the treatment fluid downhole.

Regarding Claim 19, Li/Wadekar fail to disclose/teach the method of claim 11, wherein the aqueous composition has a viscosity, at temperatures between about 70°F to about 200°F and 
Milne teaches the method of claim 11, having a viscosity, at temperatures between about 70°F to about 200°F and a pH above about 3, which is higher than the viscosity of an equivalent aqueous composition which does not contain the water-soluble acid retarding agent (Abstract; Page 2, [0013], lines 8-12; [0014], lines 1-5; [0016], lines 1-4; [0017], lines 1-10; Page 4, [0045], lines 1-8; Page 5, [0054]; Page 6, [0061], lines 1-7; [0065], lines 1-14; Page 7, paragraphs [0070]-[0076]) for the purpose of adding a viscoelastic surfactant at specific temperature and concentrations to increase the viscosity and to define a viscosity profile of the treatment fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Li/Wadekar wherein the aqueous composition has a specific viscosity at a specific pH and temperature as compared to a viscosity of an equivalent aqueous composition that does not contain the water-soluble acid retarding agent, as taught by Milne, because doing so would allow the added viscoelastic surfactant to increase the viscosity and define a viscosity profile of the treatment fluid downhole.

Response to Arguments
Applicant’s arguments filed 03/01/2020 have been fully considered but are not persuasive.
The applicant argues wherein reference Wadekar fails to disclose and/or teach “a zwitterionic viscoelastic surfactant (VES),” as instantly required for Independent claims 1 and 11.  The applicant further argues wherein the combination of references Wadekar and Li fail to disclose and/or teach “a water-soluble acid retarding agent comprises at least one salt compound 
 	The examiner respectfully disagrees.
Primary reference Wadekar discloses an aqueous composition (Abstract; Page 4, [0047]) comprising water and a viscoelastic diverting acid such as hydrochloric acid (HCl) (Abstract; Page 4, [0047]; Page 8, [0135], lines 1-10; Page 9, paragraph [0168], lines 1-7; [0169]; [0171], lines 1-3).
Reference Wadekar further mentions wherein the aqueous composition comprises a zwitterionic viscoelastic surfactant (VES) (Abstract; Page 4, [0047]; Page 10, paragraphs [0182]-[01184]; [0187]-[0188] [Wingdings font/0xE0] Wadekar discloses wherein the viscoelastic surfactant may be characterized as cationic, anionic, or amphoteric ([0184]), and, further, wherein amphoteric surfactants are also known as zwitterionic surfactants ([0187]).  As a result, Wadekar does disclose “a zwitterionic viscoelastic surfactant (VES),” as instantly required for Independent claims 1 and 11.
With regards to the water-soluble acid retarding agent, the examiner acknowledges primary reference Wadekar fails to expressly disclose a water-soluble acid retarding agent comprising at least one salt compound and urea or a urea derivative, in an amount between about 1 wt% and about 40wt%, wherein, the composition has a retardation factor of about 3 to about 11.
The examiner relies on secondary reference Li to teach the methods above of including a water-soluble acid retarding agent comprising at least one salt compound and urea or a urea derivative (Abstract; Page 1, [0010]; Page 4, paragraph [0043]; Page 5, paragraphs [0049]-wherein the water-soluble acid retarding agent is present in an amount between about 1 wt% and about 40wt% (Abstract; Page 3, [0031], lines 1-11; Page 5, paragraph [0049]) for the purpose of increasing the ionic strength of the composition and viscosifying the fluids in order to treat a subterranean formation of a wellbore downhole (Abstract; Page 5, [0049], lines 1-5).  With respect to Independent claim 1, Li teaches the method as provided above; the reference, however, fails to explicitly disclose wherein the aqueous composition has a retardation factor of about 3 to about 11 as claimed.  In order for the aqueous composition to exhibit a retardation factor, the aqueous composition must comprise a retarding agent.  Since Wadekar in view of Li teaches the same composition as instantly claimed (an aqueous composition comprising a water-soluble acid retarding agent at a specific concentration), the water-soluble acid retarding agent of Li would inherently act in the same manner as claimed, i.e., it will provide the aqueous composition with a retardation factor of about 3 to about 11.  If there is any difference between the aqueous composition/fluid of Li and that of the instant claims, the difference would have been minor and obvious insofar as because "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D FNewfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wadekar to incorporate a water-soluble acid retarding agent at a specific concentration, as taught by reference Li, because doing so would help increase the ionic strength of the composition and increase the viscosity of the fluids in order to treat a subterranean formation downhole.
As a result, the combination of references Wadekar and Li do disclose and/or teach the claim limitations above where “a water-soluble acid retarding agent comprises at least one salt compound and urea or a urea derivative present in an amount between about 1 wt% and about 40wt%, wherein, the composition has a retardation factor of about 3 to about 11,” as instantly required for Independent claims 1 and 11.
Therefore, in light of the arguments present, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dahayanake (U.S Pub 2008/0200353) – discloses viscoelastic surfactant based aqueous fluids comprising zwitterionic surfactants such as dihydroxyl alkyl glycinate, alkyl ampho acetate or propionate, alkyl betaine, alkyl amidopropyl betaine and alkylimino mono- or di- propionates derived from certain waxes, fats and oils.

Dobson, SR. et al (U.S Pub 2002/0147114) – discloses acid thickeners used for aqueous, acidic compositions thickened with an amidoamine oxide gelling agent and/or viscoelatic surfactant used in oilfield stimulation applications.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674